Citation Nr: 0707894	
Decision Date: 03/16/07    Archive Date: 04/09/07	

DOCKET NO.  02-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for bilateral defective 
hearing. 

3.  Entitlement to an initial compensable evaluation for the 
residuals of a puncture wound to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1947, with an additional period of service from 
August 1951 to January 1953 for which he received a discharge 
Under Dishonorable Conditions.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

For reasons which will become apparent, the appeal as to the 
issue of an initial compensable evaluation for the service-
connected residuals of a puncture wound to the left hand is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part. 


FINDINGS OF FACT

1.  A post-traumatic stress disorder is not shown to have 
been present in service, or at any time thereafter. 

2.  Bilateral defective hearing is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.304(f) (2005).  

2.  Bilateral defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 121 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of January 2005 and 
March 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA outpatient 
treatment records and examination reports, and transcripts of 
an RO hearing in April 2003, and a videoconference hearing 
before the undersigned Veterans Law Judge in November 2006.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at April 2003 and 
November 2006 hearings; service medical records; VA medical 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for post-
traumatic stress disorder, as well as for bilateral defective 
hearing.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  As of the time 
of a service separation examination in November 1947, a 
psychiatric evaluation was within normal limits, and no 
pertinent diagnosis was noted.  The earliest clinical 
indication of the alleged presence of a post-traumatic stress 
disorder is revealed by a VA outpatient psychological 
evaluation dated in March 2003, almost 56 years following the 
veteran's discharge from his "honorable" period of active 
service, at which time he received a diagnosis of chronic 
post-traumatic stress disorder.  However, that diagnosis was 
clearly based exclusively on history provided by the veteran, 
rather than any medical finding by the examining physician.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, is of limited probative value); see 
also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  Significantly, at the time of the 
March 2003 VA psychological evaluation, the veteran's claims 
folder was apparently not available for review.  Moreover, 
following a VA psychiatric evaluation for compensation 
purposes in June 2005 (which examination, it should be noted, 
did involve a full review of the veteran's claims file), it 
was the opinion of the examiner that the veteran did not 
suffer from a post-traumatic stress disorder.  Rather, the 
veteran's symptoms were more consistent with an anxiety or 
depressive disorder.

The veteran argues that he does, in fact, suffer from a post-
traumatic stress disorder which had its origin during his 
period of active military service.  More specifically, it is 
contended that, in July 1947, during the veteran's initial 
period of active service, he was involved in an incident in 
which, while on guard duty, he shot (and allegedly killed) a 
number of Japanese civilians who were stealing government 
property.  However, despite repeated attempts on the part of 
the RO, the incident which the veteran describes has not been 
verified.

Pursuant to applicable law and regulation, service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

As noted above, there currently exists no evidence of an 
inservice stressor upon which to premise a diagnosis of post-
traumatic stress disorder.  Nor, in fact, does the veteran 
currently carry a diagnosis of that particular disability.  
Under the circumstances, his claim for service connection for 
post-traumatic stress disorder must be denied.

Turning to the issue of service connection for bilateral 
defective hearing, the Board notes that service medical 
records fail to document the presence of a chronic hearing 
loss.  As of the time of a service separation examination in 
November 1947, hearing for the whispered voice was 15/15 in 
each ear, and no pertinent diagnosis was noted.  

While during the course of VA outpatient treatment in October 
2001, the veteran's wife commented that he "couldn't hear," 
indications at that time were for "clinically normal 
hearing."  In point of fact, the earliest clinical indication 
of the presence of chronic defective hearing is revealed by a 
VA audiometric examination in February 2006, almost 60 years 
following the veteran's discharge from service, at which time 
pure tone air conduction threshold levels, in decibels, were 
as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT EAR
45
50
70
70
80
LEFT EAR
50
55
65
70
75

Speech discrimination ability was 80 percent for the 
veteran's right ear and 84 percent in the left ear.  The 
pertinent diagnosis noted was of a moderate to severe 
sensorineural hearing loss in the frequencies from 500 
through 4,000 Hertz bilaterally.  Significantly, following a 
review of examination results in the veteran's claims file, 
the examining audiologist was of the opinion that any 
determination as to whether the veteran's hearing loss had 
its origin during his active duty military service "would 
require speculation."  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current sensorineural 
hearing loss, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for bilateral defective hearing must be 
denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for bilateral defective hearing is denied.  


REMAND

In addition to the above, the veteran in this case seeks an 
initial compensable evaluation for the residuals of a 
puncture wound to his left hand.  In pertinent part, it is 
argued that current manifestations of that disability are 
more severe than presently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
noncompensable evaluation now assigned.

In that regard, a review of service clinical records 
discloses that, in July 1947, the veteran fell, piercing his 
left hand about in the center of the palm with a bamboo 
stick.  Noted at the time was that, while the bamboo stick 
did not go through the veteran's entire hand, it did, in 
fact, push up the skin on the dorsum of his hand between the 
second and third metacarpals.  Reportedly, the veteran pulled 
out the bamboo stick, and then reported to the dispensary.  
Subsequently, the veteran developed cellulitis in his left 
hand, for which he received treatment, and which subsequently 
healed.  

The Board observes that, at the time of a VA examination for 
compensation purposes in May 2002, there was noted some 
slight tenderness to palpation at the metacarpophalangeal 
joint of the veteran's left thumb, as well as at the 
metacarpophalangeal joint of the index finger and along the 
finger ray.  Pinch and apposition of the veteran's left thumb 
to his index and little fingers was intact bilaterally, but 
weakened very rapidly by comparison to the right secondary to 
discomfort of the metacarpophalangeal joint of the left 
thumb.  Moreover, thumb extension against resistance was 
decreased on the left by comparison to the right, secondary 
to osteoarthritic changes in the joint.  Based on such 
findings, the examiner concluded that the veteran's 
stab/puncture wound to the left hand had apparently healed 
"without objective evidence of significant (emphasis added) 
residual functional limitation."  However, it was 
additionally noted by the examiner that the veteran's claims 
folder was unavailable for him to review.  Moreover, that May 
2002 examination represents the last VA examination for 
compensation purposes, and is now more than four and one-half 
years old.  Significantly, at the time of a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2006, the veteran alleged increasing left hand disability, 
consisting primarily of weakness and an inability to grasp 
small objects.  Under the circumstances, the Board is of the 
opinion that an additional, more contemporaneous examination 
would be beneficial prior to a final adjudication of the 
veteran's claim for increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Finally, the Board observes that, during the course of this 
appeal, specifically, on August 30, 2002, there became 
effective new regulations for the evaluation of service-
connected skin disorders.  VA's General Counsel has held that 
where a law or regulation changes during the pendency of an 
appeal, the Board must determine which version of the law and 
regulation is more favorable to the veteran.  If application 
of the revised regulations results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in regulation, the Board can apply only 
the original version of the regulation.  VAOGCPREC3-2000 
(April 10, 2000).

In the present case, a review of the record discloses that 
the veteran and his representative were, in fact, provided 
copies of the revised regulations which became effective 
August 30, 2002.  However, they were not furnished a copy or 
copies of the regulations in effect prior to that date.  
Inasmuch as the veteran's claim for service connection (which 
eventually became a claim for increased rating) was received 
on November 27, 2001, a copy of the regulations in effect 
prior to August 30, 2002 must be provided for their review 
prior to a final adjudication of the claim for an increased 
rating.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2002, the date of the 
most recent VA compensation and pension 
examination of the veteran's left hand, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
an additional VA examination or 
examinations by appropriate specialists 
in order to more accurately determine the 
current severity of his service-connected 
residuals of a puncture wound to the left 
hand.  The RO is advised that the veteran 
must be given notice of the date and 
place of any requested examination(s), 
and a copy of all such notification(s) 
must be associated with the claims 
folder.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination or examinations without good 
cause may have an adverse affect on his 
claim.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the 
examination(s), the appropriate examiner 
should specifically comment regarding the 
presence (or absence) of any tender 
and/or painful scar(s), and the 
percentage of the veteran's palm 
encompassed by any such scar(s).  The 
examiner should, additionally comment 
regarding any limitation of function of 
the veteran's left hand caused by his 
service-connected puncture wound.  All 
such information, when obtained, should 
be made a part of the veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination report(s).  

3.  The RO should then review the 
veteran's claim for an initial 
compensable evaluation for the service-
connected residuals of a puncture wound 
to the left hand, specifically taking 
into account pertinent law and 
regulations for the evaluation of 
service-connected skin disabilities in 
effect prior to August 30, 2002.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in May 
2006.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


